Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-19, it is not clear what meaning of “cross-sectional images” or “cross-sectional layer” is supposed to be. Based on the specification, there does not appear to be any additional meaning imparted by the adjective “cross-sectional” as the examiner does not see how simply reciting “layer” or “images” would carry any different meaning than modifying either with cross-sectional. Inasmuch as “cross-sectional” might mean something, it appears based on the specification to refer to complete layers that have a particular thickness relative to the plate and/or plate movements. However, the standard meaning of “cross-sectional” is much different than this, and there is no special definition provided, so while Applicant is entitled to be their own lexicographer, Applicant has not sufficiently fulfilled that duty to do so in this case. Once the meaning of “cross-sectional” is clear, or the 

Regarding Claims 16-19, Applicant claims a control program to execute “various steps” of previously-claimed methods. This claim construction is completely unclear, as it totally uncertain which steps the control programs are actually supposed to be able to execute.
Note that upon clarification, Claims 16-19 may be subject to a restriction requirement and/or rejection with prior art and/or under 35 U.S.C. 101, as the instant claims are simply too vague to properly evaluate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743